NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1804-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

AMADU KOROMA,

     Defendant-Appellant.
________________________

                   Submitted February 16, 2022 – Decided March 31, 2022

                   Before Judges Hoffman, Whipple and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Accusation No. 14-06-0202.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen A. Lodeserto, Designated Counsel, on
                   the brief).

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Stephanie Davis Elson, Assistant
                   Prosecutor, on the brief).

PER CURIAM
      Defendant Amadu Koroma appeals from a June 30, 2020 order denying

his petition for post-conviction relief (PCR) without an evidentiary hearing.

Because the record indicates defendant may not have understood questions

regarding the effects of a plea on his immigration status and the record does not

show the substance of prior counsel's advice as to the possible immigration

consequences of accepting the guilty plea, and whether she pressured defendant

to plead guilty, we remand for an evidentiary hearing.

      In 2003, defendant was granted asylum as a refugee from Sierra Leone.

At sixteen years old, he saw his father killed by people who worked for the

government and are still in power. In 2011, he became a lawful permanent

resident.

      On June 20, 2014, defendant waived indictment and trial by jury for third-

degree theft of a cell phone, N.J.S.A. 2C:20-3(a), and pled guilty under Hudson

County Accusation No. 14-06-0202-A. On the plea form, defendant answered

the questions as follows:

            17. a. Are you a citizen of the United States? No.

                  ....

            b. Do you understand that if you are not a citizen of the
            United States, this guilty plea may result in your
            removal from the United States and/or stop you from


                                                                           A-1804-20
                                       2
            being able to legally enter or re-enter the United States?
            Yes.

            c. Do you understand that you have the right to seek
            individualized advice from an attorney about the effect
            your guilty plea will have on your immigration status?
            Yes.

            d. Have you discussed with an attorney the potential
            immigration consequences of your plea? No.

                  ....

            e. Would you like the opportunity to do so? No.

            f. Having been advised of the possible immigration
            consequences and of your right to seek individualized
            legal advice on your immigration consequences, do you
            still wish to plead guilty? Yes.

      At the plea hearing, defendant stated he understood the plea agreement

and he had time to discuss the case with his attorney before deciding to plead

guilty.   With respect to his immigration status, the court engaged in the

following colloquy with defendant:

            [The court]: Do you understand that by pleading guilty
            to this offense, you are subject to deportation?

            [Defendant]: Yes.

            [The court]: You understand you have a [r]ight to
            consult with an attorney specializing in [i]mmigration
            matters before entering this plea to determine what the
            consequences of this plea would be on your status?


                                                                         A-1804-20
                                        3
      [Defendant]: Yes.

      [The court]: Have you done that?

      [Defendant]: Yes.

      [The court]: You have spoken with an [i]mmigration
      lawyer?

      [Defendant]: Never spoke to [i]mmigration.

      [The court]: Do you intend to speak to one?

      [Defendant]: No.

      [The court]: You are giving up that [r]ight?

      [Defendant]: I never spoke to them.

      [The court]: I know you haven't. Do you understand
      you have the [r]ight to do that?

      [Defendant]: Yes, my Lord.

      [The court]: Do you intend to give that [r]ight up?

      [Defendant]: Yes.

            ....

      [The court]: So, you understand your [r]ights, sir?

      [Defendant]: Yes, my Lord.

Defendant's counsel again raised his immigration issue with the court:

      [Defendant's counsel]: . . . I do want to bring to the
      [c]ourt's attention that[] I did speak quite a few times,

                                                                   A-1804-20
                                 4
            twice, to [defendant] about his [i]mmigration. He's
            listed as refugee, [Y]our Honor, not a particular
            classification I find often, but [defendant] has assured
            me that he doesn't believe he would suffer any
            [i]mmigration consequences.

                  Your Honor, I want to make sure you tell the
            [j]udge that's what you told me.

            [Defendant]: Yes, that's true. That's what I told her.

            [The court]: Well, I just need to make sure that you're
            aware of the fact that you have a [r]ight to consult with
            a lawyer about your [i]mmigration status before you
            enter the plea, and you advised me that you were giving
            that [r]ight up[.] [I]s that correct?

            [Defendant]: Yes.

      On August 1, 2014, defendant was sentenced to a two-year term of

probation and did not appeal his sentence or conviction. As a result of his plea,

the United States Department of Homeland Security ordered defendant's

deportation, which he is currently appealing.

      On June 10, 2019, defendant filed a pro se petition for PCR. He claimed

"[i]neffective counsel[,] advised to plead guilty without due consideration of

facts and circumstances surrounding arrest and my immigration status –

including negative [e]ffects upon status." Defendant filed a certification stating

the following facts applicable to this appeal:



                                                                            A-1804-20
                                        5
            My attorney convinced me that if I went to trial I would
            lose and spend more years in prison, so I should take
            the guilty plea that was offered and I would get out on
            probation. She coerced me into taking the plea even
            though I wanted to go to trial as I was sure I would not
            be convicted. . . .

                  My attorney did not provide me with a copy of
            the discovery so I could see what the evidence was
            against me. She also never reviewed the evidence with
            me. I was left in the dark and trusted my attorney to
            properly advise me since I had no choice.

                   My attorney only met with me two times, and
            only seemed interested in having me plead guilty. She
            never seriously talked with me about my wanting to go
            to trial.

                  ....

                   When the [c]ourt asked me if I wanted to speak
            with an immigration attorney before I entered the guilty
            plea, I at first did not understand but I said I did not
            want to. My attorney did not go into any real detail
            about this. I was a refugee and had a green card. . . .
            [I]f I had been given the opportunity to speak with an
            immigration attorney I would have had better
            information.

      On May 19, 2020, the PCR court heard oral argument. On June 30, 2020,

the court entered an order and written decision denying defendant's PCR petition

because he failed to allege a prima facie claim of ineffective assistance of

counsel requiring an evidentiary hearing.      The court rejected defendant's

argument that "the plea colloquy indicate[d] 'some lack of understanding on the

                                                                          A-1804-20
                                       6
part of the defendant as to the [c]ourt's pertinent questions, at least initially, and

his acknowledgment of the questions upon restating.'" The court was also not

convinced defendant's use of the term "my Lord" when addressing the judge

demonstrated that he did not fully understand the proceedings.

      The court noted that defendant did not allege that counsel advised him

"one way or another" about the immigration consequences of his plea. He

answered on the plea form that he was advised of the right to consult with an

immigration attorney, and he was advised of that right at the plea hearing. The

court also noted that given defendant's unique immigration status, the law was

not "succinct and straightforward," and defendant's counsel was not obligated to

do more than advise defendant that "pending criminal charges may carry a risk

of adverse immigration consequences, [Padilla v. Kentucky, 559 U.S. 356, 369

(2010)]."

      Moreover, the court noted that the judge explained to defendant that he

was subject to deportation.      Additionally, the court noted that defendant's

counsel explained she met with defendant multiple times and defendant was sure

he would not be deported. Defendant did not explain what information he would

have received that would have affected his decision to plead guilty. Thus, the

court concluded that, based on the plea colloquy and plea form, defendant


                                                                                A-1804-20
                                          7
understood his right to consult with an immigration attorney, and he was advised

about the potential consequences of the plea. This appeal followed.

      Defendant raises the following issues:

            POINT ONE
            THE PCR COURT ERRED IN DENYING MR.
            KOROMA'S PETITION FOR POST-CONVICTION
            RELIEF WITHOUT GRANTING AN EVIDENTIARY
            HEARING AS TESTIMONY IS NEEDED FROM
            PRIOR COUNSEL REGARDING THE SUBSTANCE
            OF HER ADVICE AS TO THE IMMIGRATION
            CONSEQUENCES OF ACCEPTING THE GUILTY
            PLEA.

            POINT TWO
            THE PCR COURT ERRED IN DENYING MR.
            KOROMA'S PETITION FOR POST-CONVICTION
            RELIEF WITHOUT GRANTING AN EVIDENTIARY
            HEARING AS TESTIMONY IS NEEDED FROM
            PRIOR COUNSEL REGARDING WHY SHE
            PRESSURED MR. KOROMA TO PLEAD GUILTY.

      "Post-conviction relief is New Jersey's analogue to the federal writ of

habeas corpus." State v. Pierre, 223 N.J. 560, 576 (2015) (quoting State v.

Preciose, 129 N.J. 451, 459 (1992)). Post-conviction relief provides "a built-in

'safeguard that ensures that a defendant was not unjustly convicted.'" State v.

Nash, 212 N.J. 518, 540 (2013) (quoting State v. McQuaid, 147 N.J. 464, 482

(1997)). "A petition for post-conviction relief is cognizable if based upon . . .

[s]ubstantial denial in the conviction proceedings of defendant's rights under the


                                                                            A-1804-20
                                        8
Constitution of the United States or the Constitution or laws of the State of New

Jersey . . . ."   R. 3:22-2(a).   "Ineffective-assistance-of-counsel claims are

particularly suited for post-conviction review because they often cannot

reasonably be raised in a prior proceeding." Preciose, 129 N.J. at 460.

            A defendant shall be entitled to an evidentiary hearing
            only upon the establishment of a prima facie case in
            support of post-conviction relief, a determination by the
            court that there are material issues of disputed fact that
            cannot be resolved by reference to the existing record,
            and a determination that an evidentiary hearing is
            necessary to resolve the claims for relief. To establish
            a prima facie case, defendant must demonstrate a
            reasonable likelihood that his or her claim, viewing the
            facts alleged in the light most favorable to the
            defendant, will ultimately succeed on the merits.

            [R. 3:22-10(b).]

      An evidentiary hearing will not be granted:

            (1) if an evidentiary hearing will not aid the court's
            analysis of the defendant's entitlement to post-
            conviction relief;

            (2) if the defendant's allegations are too vague,
            conclusory or speculative; or

            (3) for the purpose of permitting a defendant to
            investigate whether additional claims for relief exist for
            which defendant has not demonstrated a reasonable
            likelihood of success as required by [Rule] 3:22-10(b).

            [R. 3:22-10(e).]


                                                                           A-1804-20
                                        9
      Petitioners must demonstrate they meet the two-prong test in Strickland

v. Washington, 466 U.S. 668 (1984).

                   The first prong is satisfied by a showing that
            counsel's acts or omissions fell "outside the wide range
            of professionally competent assistance" considered in
            light of all the circumstances of the case. "No particular
            set of detailed rules for counsel's conduct can
            satisfactorily take account of the variety of
            circumstances faced by defense counsel or the range of
            legitimate decisions regarding how best to represent a
            criminal defendant." Therefore, there is "a strong
            presumption that counsel's conduct falls within the
            wide range of reasonable professional assistance." To
            rebut that presumption, a defendant must establish that
            trial counsel's actions did not equate to "sound trial
            strategy." In evaluating a defendant's claim, the court
            "must judge the reasonableness of counsel's challenged
            conduct on the facts of the particular case, viewed as of
            the time of the attorney's conduct."

                  The second prong is satisfied by a defendant
            showing "there is a reasonable probability that, but for
            counsel's unprofessional errors, the result of the
            proceeding would have been different."

            [State v. Chew, 179 N.J. 186, 203-04 (2004) (citations
            omitted).]

      In addition, "counsel must inform her client whether his plea carries a risk

of deportation," Padilla, 559 U.S. at 374, and "a petitioner must convince the

court that a decision to reject the plea bargain would have been rational under

the circumstances." Id. at 372.


                                                                            A-1804-20
                                       10
      The United States Supreme Court considered, with respect to Strickland's

attorney-deficiency prong, whether counsel has a duty to inform non-citizen

clients of the risk of deportation even if the law is not "succinct and

straightforward," see id. at 369; id. at 381 (Alito, J., concurring). New Jersey's

Supreme Court considered the same duty.

            [E]ven if removal is not "mandated" in the sense that a
            state offense is not identified on published lists of
            offenses equating to aggravated felonies or like
            mandatorily removable offenses, counsel must
            highlight for noncitizen clients that entering a guilty
            plea will place them at risk of removal and that they
            may seek to obtain counseling on potential immigration
            consequences in order that their guilty plea be accepted
            as knowing and voluntary. We will look to transcripts
            of plea colloquies for evidence that these points were
            placed on the record with a noncitizen defendant prior
            to a court's acceptance, and entry, of a guilty plea.

            [State v. Gaitan, 209 N.J. 339, 381 (2012).]

      In considering whether duties have been met, our "review is necessarily

deferential to a PCR court's factual findings based on its review of live witness

testimony." Nash, 212 N.J. at 540. We review the PCR court's interpretation of

the law de novo. Id. at 540-41.

      Defendant first argues that the trial court erred in denying his PCR petition

without an evidentiary hearing because testimony was needed to determine the



                                                                             A-1804-20
                                       11
substance of prior counsel's advice regarding the immigration consequences of

pleading guilty. We agree.

      The transcript shows that defendant may not have understood the

questions he was asked. When asked if he understood his right to speak with an

immigration attorney, and whether he had done so, he said "yes." However,

when further questioned as to whether he had spoken with an immigration

attorney, he responded, "Never spoke to immigration."          When then asked

whether he intended to speak with an immigration attorney, defendant answered,

"I never spoke to them."      When the court asked again whether defendant

understood he had the right to speak with an immigration attorney, he answered,

"Yes, my Lord." A plain reading of the transcript indicates that defendant may

not have understood the classification difference between immigrants and

refugees, and therefore did not understand the consequences, including

deportation, that attached to his guilty plea. Further, defendant's colloquy fails

to account for the two conversations he had with counsel.

      Defendant met his burden of establishing a prime facie case as to require

an evidentiary hearing. See Preciose, 129 N.J. at 462. As to the first prong,

based on his status as a refugee, defendant "assured [counsel that] he [did not]

believe he would suffer any immigration consequences." But the court did not


                                                                            A-1804-20
                                       12
conduct further questioning of whether counsel adequately explained and

defendant understood his classification as a refugee and the possible deportation

consequences that could result from a guilty plea.       Defendant established

Strickland's second prong because, at the time of his guilty plea, defendant

believed he would be in danger if he was forced to return to Sierra Leone; thus,

he provided support that he would not have pled guilty if he had been properly

informed by counsel of this potential consequence. If defendant had been fully

informed of the possible deportation, we think the results of the proceedings

would be different. Because defendant asserts he was not advised that he faced

possible deportation, he subsequently waived his right to speak with an

immigration attorney.        Therefore, an evidentiary hearing is necessary to

investigate facts outside of the trial record, specifically the substance of his

counsel's advice and whether she consulted him on possible deportation. See

Preciose, 129 N.J. at 462.

      Defendant next argues that he was pressured to plead guilty by counsel,

who convinced him that if he went to trial, "he would spend years in prison."

The State counterargues that "a plain reading of the plea transcript shows that

[defendant] entered a voluntary, knowing plea." We disagree with the State's




                                                                           A-1804-20
                                        13
contention based on the colloquy we earlier recounted and concluded that

defendant did not understand the questions he was asked.

      In accepting a guilty plea, the trial court must establish that the plea was

made "voluntarily, knowingly, and intelligently." State v. Howard, 110 N.J.

113, 122 (1988).     A court shall not accept a plea of guilty without first

determining that the plea is made voluntarily without any threats or promises of

inducement, "and with an understanding of the nature of the charge and the

consequences of the plea." R. 3:9-2. Because defendant established a prima

facie case of ineffective assistance, he raised "material issues of disputed fact

that cannot be resolved by reference to the existing record." R. 3:22-10(b). As

a result, a remand for an evidentiary hearing is required.

      Reversed and remanded. We do not retain jurisdiction. We offer no

opinion on whether defendant is entitled to withdraw his guilty plea.




                                                                            A-1804-20
                                       14